DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The current Office action is in response to Applicant’s amendment filed on December 16, 2021.
Claims 1, 3-6, 8, 10, and 14-18 have been amended. 
Claims 2, 7, 9, and 11-13 have been canceled.
Claims 1, 3-6, 8, 10, and 14-18 are currently pending. 
Response to Arguments
Applicant’s arguments, see pg. 8, filed December 16, 2021, with respect to the Abstract have been fully considered and are persuasive.  The objection of the abstract has been withdrawn. Applicant has corrected the abstract. 
Applicant’s arguments, see pgs. 9-10, filed December 16, 2021, with respect to Claims 1-6 and 10-18 have been fully considered and are persuasive.  The 102 rejection of the claims 1, 3-6, 8, 10, and 14-18 has been withdrawn. 
Applicant's arguments filed December 16, 2021 have been fully considered but they are not persuasive. Regarding the 112(b) rejection of claims 11-13, Applicant has canceled claims 11-13. However, amendments to claim 1 and 8 raise new indefiniteness issues. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6, 8, 10, and 14-18  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “wherein the first receiving portion has a first side portion formed in a first wall portion and a second side portion facing the first side portion” renders the claim indefinite. The element “a first wall portion” is not defined by the claim. The claim fails to particularly point out how the first wall portion is part of the claimed invention or where the first wall portion is located. The Examiner has interpreted the limitation as “wherein the first cover has a first wall portion having the first wall surface, and wherein the first receiving portion has a first side portion formed in the first wall portion and a second side portion facing the first side portion”. Claims 3-6, 10, and 14-18 are rejected by virtue of their dependency. 
Regarding claim 8, the limitation “wherein the second receiving portion has a third side portion formed in a second wall portion and a fourth side portion facing the third side portion” renders the claim indefinite. The element “a second wall portion” is not defined by the claim. The claim fails to particularly point out how the second wall portion is part of the claimed invention or where the second wall portion is located. The Examiner has interpreted the limitation as “wherein the second cover has a second wall portion having the second wall surface, and wherein the second receiving portion has a third side portion formed in the second wall portion and a fourth side portion facing the third side portion”.
Allowable Subject Matter
s 1, 3-6, 8, 10, and 14-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior is Hamilton (U.S. 2015/0092909).
Regarding claim 1, as best understood:
Hamilton discloses a gantry housing comprising:
 a first cover (Fig. 1, 6 left side of housing 1) constituting a front surface portion of the gantry housing (Fig. 1, 6 left side of housing 1), the first cover (Fig. 1, 6) having a first wall surface (Fig. 1, cover 6 defining bore 2) including first opening (Fig. 1, 2);
 a second cover (Fig. 1, 6 right side of housing 1) constituting a rear surface portion of the gantry housing (Fig. 1, 6 right side of housing 1), the second cover (fig. 1, 6) having a second wall surface (Fig. 1, surface of cover 6) including a second opening (Fig. 1, 2); and 
a scan window (Fig. 1, 7) constructed to be X-ray transparent ([0007], x-ray permeable material), the scan window (Fig. 1, 7) being attached to the first cover and the second cover to run along a path of rotation of a gantry (Fig. 1, window 7 attached to both covers), 
wherein the scan window (Fig. 1, 7) comprises:
 an X-ray transparent member ([0007], x-ray permeable material) having an inner surface ([0031], annular window) defining a third opening (Fig. 1, 2; [0031], annular windows creates a circular opening) positioned between the first opening and the second opening, and an outer surface ([0031], annular window);
a first elastic member (Fig. 2, 12) joined to the outer surface of the X-ray transparent member (Fig. 2, 7); and 

the first cover (Fig. 1, left side of 6) comprises: 
a first receiving portion (Fig. 2, left side of 6 has a gap for mounting window 7) in which the first elastic member (Fig. 2, 12) is disposed, the first receiving portion (Fig. 2, left side of 6 has a gap for mounting window 7) having a first surface in contact with the first elastic member (Fig. 2, elastic member 12 contacts cover 6); and 
a first reinforcing portion (Fig. 2, left side of 6 has a gap for mounting window 7), the first reinforcing portion (Fig. 2, left side of 6 has a gap for mounting window 7) supporting the X-ray transparent member (Fig. 2, 7) from the outer surface side of the X-ray transparent member (Fig. 2, outer surface of window 7), and 
said second cover (Fig. 1, right side of 6) comprises:
 a second receiving portion (Fig. 2, right side of 6 has a gap for mounting window 7) in which the second elastic member (Fig. 2, 12) is disposed, the aid second receiving portion having a second surface in contact with the second elastic member (Fig. 2, elastic member 12 contacts cover 6); and
 a second reinforcing portion (Fig. 2, right side of 6 has a gap for mounting window 7), the second reinforcing portion (Fig. 2, left side of 6 has a gap for mounting window 7) supporting the X-ray transparent member (Fig. 2, 7) from the outer surface side of the X-ray transparent member (Fig. 2 outer surface of 7);
wherein the first cover (Fig. 2, left side of cover 6) has a first wall portion (Fig. 2, surface of left side of cover 6 has a wall) having the first wall surface (Fig. 2, surface of left side of cover 6).

Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record, if rewritten to overcome the 112(b) rejection above. Claims 3-6, 8, 10, and 14-18 are indicated as allowable by virtue of their dependency. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 







Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOORENA KEFAYATI whose telephone number is (469)295-9078. The examiner can normally be reached M to F, 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K./Examiner, Art Unit 2884                                                                                                                                                                                                        /DANI FOX/Primary Examiner, Art Unit 2884